DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 6/27/2022.
Claims 10-15 are canceled herein.  Claims 1-3 and 5-9 are pending and have been examined.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-15 directed to an invention non-elected without traverse.  Accordingly, claims 10-15 have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 10-15 are canceled.

Reasons for Allowance
Claims 1-3 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although dish washing machines having sensing units for dish, basket and door positions are known, as shown by Hong et al. (US 2016/0324396 A1) and Thomas et al. (US 6,463,940 B1), the prior art of record does not teach, suggest or motivate wherein the sensing unit includes a camera provided at an upper end of the main body to take a picture of a front of the main body, the controller generates position information of the basket identifier and position information of a blocked portion of the door identifier based on the sensed result of the sensing unit, the position information of the blocked portion of the door identifier includes x-axis coordinates from one end of the door to the blocked portion of the door identifier, the position information of the basket identifier includes an y-axis coordinate indicating a distance from a front opening of the washing tub to the basket identifier, and the position information of the door identifier includes width information of the blocked portion of the door identifier, in the context of claim 1.  The benefit of Applicant’s claimed inventive feature is washing water is selectively supplied to the area in which the dishes are stored, the executed time of the process such as washing and rinsing can be shortened (Applicant’s Specification filed 7/3/2019 at p. 5 lines 6-11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711